irs department of the treasury internal_revenue_service mail stop po box ogden ut release number release date uil code date date person to contact id number contact numbers telephone toll free long distance fax taxpayer_identification_number form_990 tax_year s ended december 20xx december 20xx december 20xx certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice lf you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will if letter rev catalog number 34801v in that event you will be required to file federal_income_tax returns for the tax become final period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter convenient time to call if we need to contact you if you write please provide a telephone number and the most thank you for your cooperation sincerely nanette m lo director eo examinations d enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v f ‘orm a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org december 20xx date of draft notice december 20xx e whether the org’s should remain a sec_501 c social_club or be revoked of their tax exempt status issues facts the org applied to be a c social_club in february 19xx they received their tax exempt status in 19xx however the status was made retroactive to may 19xx the club owns and maintains a building located at address in city state the club is open days a week in the hours of am to pm the club ha sec_150 members at the present time the membership fee is dollar_figure per year per person senior citizens pay a discounted rate of dollar_figure dollars each year on august 20xx the taxpayer was contacted by a tax examiner with the internal_revenue_service and informed that a compliance check was being conducted the taxpayer was informed that they have filed form_990 for the tax periods ending december 20xx and had reported investment and rental income but had not filed form 990-t on september 20xx the examiner subsequently received a phone call from attorney power_of_attorney and preparer of the form_990 attorney stated the organization has property and a building with two floors one of the floors is rented out to other businesses’ to make money for the organization to function’ on october 20xx the examiner received another call from attorney he stated the money was not from rents and he was amending the form_990 for 20xx-20xx to report the income correctly’ on october 20xx an amended form_990 was filed for the tax_year ending december 20xx and december 20xx and reported the following amounts form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org december 20xx 20xx membership dues fundraising investment rents sales 20xx membership dues fundraising investment rents sales original amended original dollar_figure dollar_figure amended on december 20xx the organization was contacted and advised the service was opening up an examination on january 20xx irs agent spoke with attorney he explained the rental income he stated the floor is for members only and the floor gets rented out the members run the floor dance hall on february 20xx the agent received a letter from attorney he stated that the floor is used as a source of revenue for the organization in order to be able to keep the doors open if the floor is not used for revenues the dues of members would have to be at an amount beyond the members means all floor functions are run by members of the organization the users are ethnic groups or organizations that provide service to the community or to their ethnicities also provided was a list of income for the tax_year ending in 20xx it had the breakdown for the first and second floors breakdown provided below income 1st floor 1st floor exp net_income 1st floor 2nd floor sales rent sec_2nd floor income 2nd floor expense net_income -0 form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service december 20xx org on february 20xx the agent had a phone conversation with attorney he stated again that the floor is run by the members the floor is rented out to ethnic clubs that do salsa dancing the members run the bar and the door on march 20xx the agent received a the floor is open everyday to all members but on friday and saturdays it's used for special functions for members and their guest’ and the facilities are never open to the general_public at any time letter from attorney the letter states on july 20xx the agent received an email from attorney it states that the floor must remain open because it is used to generate income for the organization to help pay expenses because most members are retirees on november 20xx the agent conducted a phone interview with president the organizations president he stated that the city salsa club rents out the floor on friday and saturday nights city club pays dollar_figure for rent each night to the organization he also stated non-members can use the clubs facilities some of the services the club provides are a bar and restaurant the patrons of the city salsa club can go down stairs and get food from the restaurant on the floor the organization provides all the liquor for the city club city salsa club’s website is http www website com the website shows the address of the salsa club as address it also shows the salsa clubs days of operation and the specific genre are shown below salsa monday bachata salsa lesson 8-9pm dance party 10pm to 2am latin tuesday bachata salsa lesson 8-9pm dance party 10pm to 2am salsa friday salsa lessons from 9-10pm dance party 10pm to 2am salsa saturday salsa lessons from 9-10pm dance party 10pm to 2am the website says join us and dancers this and every week for friday and saturday night salsa in location’ org has never filed a form 990-t to report the non-member income org has over non member income for the tax years ending december 20xx 20xx and 20xx the non-member income for each year is shown below 20xx form 886-a crev department of the treasury - internal_revenue_service page -3- f ‘orm a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service december 20xx org 4st floor income 2ndflioor sales rent sec_2nd floor totals total income non member income 20xx ist floor income 2nd floor sales rent 2nd floor total total income non member income 20xx ist floor income 2nd floor sales entrance fee sec_2nd floor total total income non member income o o o o o o o o o the percentages of non-member income are summarized as follows december 20xx december 20xx december 20xx law form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org december 20xx sec_501 of the code provides exemption for clubs organized for pleasure recreation and other non profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inure to the benefit of any private shareholder sec_512 of the code defines the term exempt_function_income as the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid emphasis added public law provides not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts gross_receipts are defined for this purpose as those receipts from normal and usual activities traditionally conducted by clubs of the same general type regulation c income_tax b b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_60_324 1960_2_cb_173 use by outside- a social_club exempt for it makes its club facilities federal_income_tax under c may lose its exemption if available to the general_public on a regular recurring basis since it may then no longer be considered to be organized and operated exclusively for its exempt_purpose revproc_71_17 gives further guidance use of clubs facilities by the general_public is significant for two reasons it may indicate the existence of a nonexempt purpose or if not of sufficient substantially to result in the loss of exemption it may make the club liable for unrelated_business_income_tax the term general_public as used in the revenue_procedure means persons other than members of the club or their dependents or guest form 886-a crev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org december 20xx revproc_71_17 sec_2 states where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other non-profitable purposes’ pittsburg press club v united_states f2d pincite revenue derived from non member is used to benefit members since the outside revenue permits the club to assess lower dues than would otherwise be required to support the clubs facilities and operations united_states v fort worth club of fort worth texas f 2d52 polish american club inc v commissioner 33_tcm_925 solicitation of the general_public to utilize club facilities will disqualify the social_club for tax exempt exemption government’s position the organization does not qualify for exemption because it engages in a business which makes its social facilities available to the general_public revrul_60_324 states a social_club may not be considered tax exempt if available to the general_public on a regular recurring basis the city salsa club rents the floor of the clubs facilities four days a week this confirms that the club rents on a recurring and regular basis the floor is rented on monday tuesday friday and saturday nights from 00pm until am during this time the guests of the city club may go to the floor and dine in the club facilities it makes its club facilities the organization itself does not solicit by advertisement city salsa club solicits by advertisement or otherwise for public patronage of the organization’s facilities located floor this is evidence that the club is engaging in business and is not being on the operated exclusively for pleasure recreation or social purposes as required in revenue_ruling c income test shows for the years of 20xx through 20xx the club has derived to of its income from non member sources the club exceeds the test for the years 20xx 20xx and 20xx as set forth by rev_proc and p l non member income is considered any income paid to the organization from anyone who is not a member of the organization revenue derived from non members is used to benefit members since the outside revenue permits the club to assess lower dues than would otherwise be required to form 886-acrev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service december 20xx org support the clubs facilities and operations pittsburgh press club v united_states f 2d pincite based on the facts of the examination the organization does not continue to qualify for tax exempt status under sec_501 it is the government's position that the org s tax exempt status should be revoked the org engages in a business which makes its social facilities available to the general_public and has also exceeded the non-member income test for the tax years december 20xx december 20xx and december 20xx tax payer’s position the organization’s power_of_attorney stated that the facilities are never used by the general_public and that only members and their guests used the floor area for special engagements on friday and saturday nights however this is contradicted by other statements made by the president and from evidence obtained from the city salsa club's web site as noted in the facts section conclusion as the club no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 as described in sec_501 its exempt status under c of the internal_revenue_code will be revoked effective january 20xx as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for all periods after december 20xx the org is required to pay u s_corporation income_tax on all income earned for the years of examination the tax due is shown below year ending 4st floor sale sec_2nd fl sale sec_2nd fi rent expenses total_tax adj total penalty total due xx 11xx 311xx see the attached form_4549 for the detailed calculations of the tax and penalty breakdown form 886-acrev department of the treasury - internal_revenue_service page -7-
